Citation Nr: 1521269	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before the Board in April 2014 in support of this claim; the transcript of the hearing has been associated with the virtual (paperless) portion of the record.


FINDINGS OF FACT

1.  The service-connected disabilities are rated as follows: degenerative joint disease (DJD) with subsequent left total knee arthroplasty, 60-percent disabling; right hip osteoarthritis, 10-percent disabling; left hip strain, 10-percent disabling; and left knee scar, 0-percent disabling, so noncompensable.  The combined evaluation is 80 percent (when employing the bilateral factor of 6.8 percent), effective from January 2009.

2.  Considering the totality of the circumstances, these service-connected disabilities are so severe as to preclude the Veteran from obtaining or maintaining employment, physical or sedentary, which could be considered substantially gainful versus just marginal in comparison when realizing his level of education, prior work experience and training.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board is granting a TDIU, so the Veteran is receiving the requested benefit in full.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. § 3.159 because this is inconsequential.  The Board also sees that there was additional evidence added to the claims folder after the July 2012 statement of case (SOC) was issued.  The Veteran did not waive initial RO consideration of this additional evidence (other than as concerning an April 2014 letter from Dr. CL); however, given the favorable outcome there is no prejudice to the Veteran in considering this additional evidence in the first instance, so the Board is proceeding with appellate disposition of this TDIU claim.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's paper claims folder and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  But disabilities resulting from common etiology or single accident or affecting both upper or lower extremities will be considered as one disability in determining whether these threshold minimum rating requirements are met.  Id.

The service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.   38 C.F.R. § 3.341.  See also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) (2014). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2014).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2014). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Here, service connection is currently in effect for:  DJD with subsequent left total knee arthroplasty, 60-percent disabling; right hip osteoarthritis, 10-percent disabling; left hip strain, 10-percent disabling; and left knee scar, noncompensable.  

The combined evaluation is 80 percent (employing the bilateral factor of 6.8 percent), effective from January 2009.  See September 2014 RO rating code sheet.  Therefore, the Veteran satisfies the percentage requirements of § 4.16(a) for consideration of a TDIU, that is, without having instead to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected disabilities since they preclude from working in a substantially gainful occupation that is consistent with his level of education, prior work experience and training.

Significantly, the May 2009 VA examiner noted the Veteran had last worked for the freight lines building trucks, but had quit when his knees continued to bother him.  The examiner further noted the Veteran had not worked since 1999 due to pain.  The July 2012 VA examiner determined that the Veteran's service-connected left knee and bilateral hip disabilities rendered him unemployable - but only in a physical capacity (so not also sedentary).  The examiner reasoned that the Veteran had limited ability to stand, could not kneel or squat, could not walk more than one block, could not lift more than 25 pounds, had an antalgic gait in the left knee, and used a cane. 

A July 2013 Disability Benefits Questionnaire (DBQ) revealed the Veteran's left knee condition impacted his ability to work as his walking was limited to less than one block and he could not stand more than ten minutes.  The bilateral hip disability also impacted his ability to work as he was unable to walk more than one block. 

In April 2014, Dr. CL stated the DJD of the Veteran's left knee (as well as his 
non-service-connected right knee) severely limited his mobility due to pain.  The Veteran had tried numerous therapies for pain, including steroid injections but with just minimal relief. 


Although there is suggestion from this collective body of evidence that sedentary employment (though not also physically labor intensive employment) is still a viable possibility, the Board disagrees with any such notion.  The Board realizes the January 2010 VA examiner indicated the left knee condition did not render the Veteran unemployable.  But this examiner did not address the impact of the Veteran's bilateral hip disability because the examiner incorrectly stated that service connection was not in effect for the hips.  The July 2012 VA examiner opined that the Veteran's left knee and bilateral hip conditions did not render him unemployable in a sedentary capacity (only, instead, from doing labor that is physically intensive), so duly considered all of the service-connected disabilities rather than just some.  As support for this proposition, the examiner cited to the Veteran's ability to sit during the long examination, having come from over 70 miles away for the appointment, and that the functions of his upper body remained intact.  However, the examiner failed to take into account the Veteran's work history and capacity to actually perform sedentary employment, i.e., the training needed, level of education, experience, etc., and these, too, are valid considerations that must be factored into this determination.

The Veteran and representative maintained during the April 2014 hearing that sedentary employment is not, in actuality, a reasonable expectation - primarily owing to the fact that the Veteran never has had this type of job (only, instead, worked as a manual (physical) laborer, such as building cars or trucks or air conditioning (AC) units).  They also pointed out the Veteran only has a high school education, and "barely" even that.

All of this is significant because, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 
26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 , but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In various statements and his hearing testimony, the Veteran has steadfastly disputed his supposed ability to work sedentary employment as he only has an occupational history involving manual labor, including especially furniture delivery, big rig truck driver, loading and unloading trucks, and building trucks and air conditioners.  The Board has no reason to doubt his veracity as to his work history and his statements are supported by employment records showing he worked on the production line at Daimler Trucks and was also a pre-paint cab technician.  Further, the record confirms he last worked as a builder for a freightliner corporation in 1998.  Further he only completed high school, with no additional education or training since he became too disabled to work.  See his TDIU application, on VA Form 21-8940, received in October 2009.  

In light of his occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficiently severe to render him unable to obtain or maintain any form of substantially gainful employment in accordance with his occupational background and education level.  While there equally is no doubting he has additional impairment because of nonservice-connected conditions, the fact remains that he is ill-equipped for the only remaining type of work he can supposedly do (sedentary) even if you exclude these nonservice-connected conditions and only, instead, consider the impact of his service-connected disabilities.  Accordingly, a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102, 4.3.



ORDER

The claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


